UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7752


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JONATHAN DAVID HARRISON,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.    Lacy H. Thornburg,
District Judge. (1:06-cr-00031-LHT-DLH-5; 1:08-cv-00034-LHT)


Submitted:   May 13, 2010                  Decided:   June 1, 2010


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan David Harrison, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jonathan David Harrison seeks to appeal the district

court’s    order        denying       relief     on     his    28   U.S.C.A.      § 2255

(West Supp. 2009) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.     Cockrell,      537   U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Harrison has not made the requisite showing.

Accordingly,       we    deny     a    certificate       of    appealability,       deny

Harrison’s motions for oral argument and to appoint counsel, and

dismiss the appeal.          We dispense with oral argument because the




                                             2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                      3